I followed with close interest the testimony and court room conduct of parties and witnesses in this case. *Page 214 
The plaintiff has no case. He lives with a sister and a mother. He earns $319. per month and receives a bonus at Christmas. His wife lives with her three boys and has been receiving $80. a month. The plaintiff's sisters displayed more than the normal amount of interest in his case, possibly because of the assistance their brother is at home. Indeed, on one occasion during the trial the younger sister directed the seating location of herself and brother near the counsel table. Both sisters were consulted as to the probable cross-examination of the son. I am satisfied the defendant, while of nervous temperament, should have been indulged rather than condemned and abandoned to her own plight. She has proven the allegations of her cross-complaint, leaving the only serious question one of money.
   That sum she is entitled to, not as an attempt to gouge her husband, as suggested, but as something that law provides. Her husband owes but $800. in the aggregate, including the price of his new car. $20. per week seems to be a fair sum for alimony and $10. a week for the support of the two younger boys, the defendant, of course, having the protection of the statute concerning modification if her husband's income improves.